Citation Nr: 0730797	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
dermatitis of the dorsal surface of the hands.

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for the above disabilities.

The Board notes that these issues were the subject of a June 
2004 Board decision, however, that decision was vacated and 
remanded by a June 2005 United States Court of Appeals for 
Veterans Claims (Court) order.  These issues were remanded by 
a January 2006 Board decision, and now return again before 
the Board.

The issue of entitlement to service connection for dermatitis 
of the dorsal surface of the hands is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated May 2001, the RO denied service 
connection for dermatitis of the dorsal surface of the hands.  
The veteran did not timely perfect an appeal of this 
decision, and it therefore became final.

2.  The evidence received since the unappealed May 2001 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a dermatitis of the dorsal surface of the hands.

3.  The preponderance of the evidence of record indicates 
that the veteran does not have sinusitis that is related to 
service.


CONCLUSION OF LAW

1.  The May 2001 decision of the RO, which denied service 
connection for a dermatitis of the dorsal surface of the 
hands, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the May 2001 RO decision, 
which denied service connection for dermatitis of the dorsal 
surface of the hands, is new and material and the claim for 
service connection for a dermatitis of the dorsal surface of 
the hands is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for dermatitis of the dorsal surface of 
the hands, the instant decision reopens the veteran's service 
connection claim.  Therefore, any deficiency with respect to 
notice regarding new and material evidence is moot.  

As to the veteran's claim of entitlement to service 
connection for sinusitis, the veteran was provided with the 
notice required by the VCAA by letters dated in September 
2002, November 2003, and June 2006.  The originating agency 
asked the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, and reports of VA examinations.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the veteran's sinusitis claim, and 
remanding the issue of entitlement to service connection for 
dermatitis of the dorsal surface of the hands, there can be 
no possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's service medical records, VA 
treatment records and report of VA examination.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


Entitlement to service connection for sinusitis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Board finds that service connection is not 
in order.  Initially, the Board notes that service medical 
records are negative for any diagnosis or treatment of 
sinusitis.  The veteran was treated in May 1945 for an 
episode of acute nasopharyngitis only.  The report of the 
November 1946 separation examination shows no abnormality of 
the ears, nose, or throat.  Thus, there is no evidence of 
sinusitis, chronic or otherwise, in service.  38 C.F.R. § 
3.304(b).  Moreover, the Board emphasizes that there is no 
current competent evidence showing that the veteran actually 
has sinusitis.  Current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
recent VA medical records make references to "sinus" or 
"sinuses" in the assessment portion of the record, the Board 
finds no current complaint or finding on physical examination 
or X-ray study that actually demonstrates the presence of 
sinusitis.  The veteran's claim for service connection 
implicitly includes the assertion that he has sinusitis 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a diagnosis of sinusitis or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

A July 2006 report of VA examination diagnosed the veteran 
with rhinitis, not sinusitis.  The veteran's reported history 
was noted and the claims file reviewed.  Upon examination, 
the veteran's nasal mucosa was mildly edematous with a small 
amount of clear drainage.  The veteran was diagnosed with 
rhinitis.  It was indicated that the veteran and his wife 
described symptoms of rhinitis as well as nasal congestion, 
but no episodes of sinusitis.  It was also noted that the 
veteran had a normal ENT examination in 1955, and that the 
veteran's episode of nasal pharyngitis that he had in 1945 
was an acute illness.  It was also noted that the veteran and 
his wife reported that the veteran's symptoms did not begin 
until the late 1990s.  Based on this, the examiner indicated 
that it was his opinion that the veteran's rhinitis was less 
likely as not caused by or the result of his military service 
or his episode of nasopharyngitis in service in May 1945.

Thus, with no evidence of a current diagnosis of sinusitis, 
and no evidence relating any current sinus pathology to 
service, the Board finds that the preponderance of the 
evidence is against service connection for sinusitis.  38 
U.S.C.A. § 5107(b).


Whether new and material evidence has been received to reopen 
a claim for service connection for dermatitis of the dorsal 
surface of the hands.

The veteran's claim of entitlement to service connection for 
dermatitis of the dorsal surface of the hands was last 
finally denied in a May 2001 rating decision.  That decision 
was based primarily on the fact that there was no evidence 
submitted of treatment for this condition in service.  The 
veteran did not appeal this decision within one year of its 
promulgation, and it is therefore final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2006).

Because of the prior final denial, the veteran's current 
claim of service connection for dermatitis of the dorsal 
surface of the hands may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for dermatitis of the dorsal surface of the hands.  
In this regard, the Board finds material an opinion dated 
July 2007, submitted from a private physician.  That 
physician indicates that, in her opinion, the veteran's 
dermatitis of the hands, and other hand problems, are 
directly related to his exposure to leaded gasoline in 
service.  

As this evidence pertains directly to the question of whether 
the veteran's dermatitis is related to service, the Board 
finds this evidence both new and material, and the veteran's 
claim of entitlement to service connection for dermatitis of 
the dorsal surface of the hands is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
dermatitis of the dorsal surface of the hands is reopened; to 
this extent only, the veteran's claim is granted.


REMAND

As the veteran's claim of entitlement to service connection 
for dermatitis of the dorsal surface of the hands is now 
reopened, and as there is evidence of record, as cited above, 
showing that the veteran's dermatitis of the dorsal surface 
of the hands may be related to service, the Board finds that 
the veteran should be provided with a VA examination, in 
order to determine whether the veteran's dermatitis of the 
dorsal surface of the hands is related to service.

Accordingly, this claim is remanded for the following 
actions:

1.  The veteran should be provided with a 
VA examination to determine the nature 
and etiology of the veteran's dermatitis 
of the dorsal surface of the hands.  All 
indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, particularly 
the service medical records and the July 
2007 private medical report.  

The examiner is then requested to render 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran's dermatitis of the dorsal 
surface of the hands is related to 
service.  A complete rationale for any 
opinion expressed should be provided.

3.  Thereafter, re-adjudicate the claim 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


